Title: John Quincy Adams to Thomas Boylston Adams, 25 January 1796
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My Dear Brother.
            London January 25. 1796.
          
          I believe there have been two or three opportunities of writing to the Hague since I received your favour of the 23d: ulto: which have escaped me. This circumstance is not to be attributed entirely to indolence or inattention on my part: in fact I have been very unwell, and for the last three weeks have scarcely taken a pen in hand. My previous correspondence from hence I think will bear no marks of laziness, Its quantity being equal to that of the busiest times when I had the benefit of your assistance.
          My former letters will inform you that the articles in the

newspapers giving me a Commission to this Court were false. All the powers by virtue of which I acted here, are superseded by the return of Mr: Pinckney: but I have still to wait for a letter from America, which is hourly to be expected, and I hope to see you in a fortnight or three weeks from this time at furthest.
          In the mean time the affairs mentioned in your letters may remain in statu quo.— The protracted impediments to the payment of the bill on Dallarde and Swan, are very unpleasant, and strike me as a little singular; but they certainly did not arise from any fault of ours.
          I have procured the articles mentioned in your list, and will send them by the first convenient opportunity that shall offer, or bring them myself.
          You have some newspapers herewith conformably to your request. The present is a time of stagnation in political concerns. The armistice on the Rhine has revived the hopes of Peace, which are rather fostered and encouraged by the ministerial partizans.
          Our Accounts from America to the 20th: of December, promise rather fairer from the Session of Congress than has been expected by many. God in Heaven grant, that they may finally harmonize in the support of our National honour and Justice, from which our National Peace and Prosperity are inseparable.
          Remember me to all our friends and particularly to M. Bielfeld.
          Your affectionate brother
          
            John Q. Adams.
          
        